DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/12/2021, 6/14/2021, 9/13/2021, and 1/6/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 13, and 20 each recite “wherein the cost identifies a clinical success rate…” Examiner is unsure what this particular limitation means as cost is not directly correlated to clinical success. This limitation is unclear and accordingly indefinite. Examiner is interpreting this limitation to mean that clinical success rates are included in the cost information. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-11 are drawn to a system, claims 12-18 are drawn to a method, and claims 19-20 are drawn to a non-transitory machine-readable medium, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) identify one or more medical supplies included in a healthcare environment based on image data captured of the healthcare environment, 2) determine supply cost information regarding a cost associated with usage of the one or more medical supplies at the healthcare environment, and 3) provide overlay data comprising the supply cost information for projection over a current view of the environment. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, the present claims describe how humans share data related to resource pricing in a healthcare environment. Independent claim 12 and 19 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-11, 13-17, and 20 include all of the limitations of claims 1, 12, and 19, and therefore likewise incorporate the above described abstract idea. Depending claims 4 and 15 add the additional step of “determine supply usage information regarding quantity or frequency of usage of the one or more medical supplies at the healthcare environment, and wherein the augmented reality component is configured to include the supply usage information in the overlay data”; claims 5 and 16 add the additional step of “determine supply status information regarding a current usage status of the one or more medical supplies, and wherein the augmented reality component is configured to include the supply status information in the overlay data”; claim 6 adds the additional step of “determine supply availability regarding whether there is a surplus or deficiency in amount of the one or more medical supplies to meet a patient need at the healthcare environment, and wherein the augmented reality component is configured to include the supply availability information in the overlay data”; claim 7 adds the additional steps of “identify an employee of a healthcare organization included in the healthcare environment based the image data”, “determine employee cost information regarding an employee cost associated with usage of the employee by the healthcare organization at the healthcare environment”, and “include the employee cost information in the overlay data”; claim 10 adds the additional step of “present the overlay data on the display and spatially align the overlay data with the one or more medical supplies”; and claim 18 adds the additional steps of “identifying, by the system, an employee of a healthcare organization included in the healthcare environment based the image data”, “determining, by the system, an employee cost associated with usage of the employee by the healthcare organization at the healthcare environment”, and “including, by the system, the employee cost information in the overlay data”. Additionally, the limitations of depending claims 2-3, 8-9, 11, 13-14, and 20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-11, 13-18, and 20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 12, and 19 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a memory that stores computer executable components, 2) a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: 2a) an environment characterization component, 2b) an environment assessment component, 2c) an augmented reality component, and 2d) a rendering component, and 3) a display of a device (such as an eyewear device) to perform the claimed steps.
The 1) a memory that stores computer executable components (2a) an environment characterization component, 2b) an environment assessment component, 2c) an augmented reality component, and 2d) a rendering component) and 2) a processor in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraph [0184] where there is a description of a processor and memory that may be used; see MPEP 2106.05(f)).
The 3) display of a device in these steps generally links the abstract idea to a particular technological environment or field of use (such as augmented reality displays, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a memory that stores computer executable components, 2) a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: 2a) an environment characterization component, 2b) an environment assessment component, 2c) an augmented reality component, and 2d) a rendering component, and 3) a display of a device (such as an eyewear device) to perform the claimed steps amounts to no more than a general linking to a particular technological field or mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

Furthermore, the 3) display of a device (such as an eyewear device) generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to a display of a device, because limiting application of the abstract idea to display is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
The current invention displays data using 1) a memory that stores computer executable components and 2) a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: 2a) an environment characterization component, 2b) an environment assessment component, 2c) an augmented reality component, and 2d) a rendering component, thus the memory and processor are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using generic computer components or a general linking to a particular technological field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. in view of itself.
As per claim 1, Bradski et al. teaches a system, comprising:
--a memory that stores computer executable components; (see: paragraph [0170] where there is a memory that stores instructions)
--a processor that executes computer executable components stored in the memory, (see: paragraph [0170] where there is a processor that executes instructions) wherein the computer executable components comprise:
--an environment characterization component configured to identify one or more supplies included in a environment based on image data captured of the environment; (see: paragraphs [0577] and [0584] where there is object identification using object recognizers. The determination is being done by the environment characterization component)
--an environment assessment component configured to determine supply cost information regarding a cost associated with usage of the one or more supplies at the environment; (see: paragraphs [1441] and [1443] where there is an assessment component that determines the cost information for the items used such as in price per pound multiplied by weight. The usage of the item corresponds to the selection of an item for a shopping cart. The cost associated with this usage is being determined) and
--an augmented reality component configured provide overlay data comprising the supply cost information for projection on a display of a device over a current view of the environment as viewed on or through the display (see: paragraph [1454] where the AR system can total the cost of all groceries in the cart. 8962 of FIG. 89I displays the total supply costs as a projection over the environment).
	The cited embodiment of Bradski et al. may not further, specifically teach:
1) --supplies as medical supplies; (though this is merely descriptive in nature) and
2) --an environment as a healthcare environment (though this is merely descriptive in nature).
However, Bradski et al. does teach in another embodiment that:
1) --supplies as medical supplies; (see: FIG. 91B where there are medical supplies on a table) and
2) --environment as healthcare environment (see: paragraph [1458] where there is a healthcare environment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) medical supplies as taught by one embodiment of Bradski et al. for the supplies as disclosed in another embodiment of Bradski et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bradski et al. already teaches of monitoring supplies in the form of groceries to detect usage thus one could substitute the supplies with other types of supplies taught in Bradski et al. to obtain predictable results of monitoring supplies. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 2) healthcare environment as taught by one embodiment of Bradski et al. for the environment as disclosed in another embodiment of Bradski et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bradski et al. already teaches the functionality of claim one thus one could substitute the environment of another embodiment of Bradski et al. to obtain predictable results of tracking resource usage in an environment. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 10, Bradski et al. teaches the system of claim 1, see discussion of claim 1. One embodiment of Bradski et al. further teaches supplies as medical supplies (see: FIG. 91B where there are medical supplies on a table).
Another embodiment of Bradski et al. further teaches wherein the computer executable components further comprise:
--a rendering component configured to present the overlay data on the display and spatially align the overlay data with the one or more supplies (see: FIG. 89B where there is spatial alignment of overlay data on the display over supplies).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to overlay and spatially align data display data as taught by an embodiment of Bradski et al. instead of merely displaying overlay data as disclosed by another embodiment of Bradski et al. since there are a finite number of identified, predictable potential solutions to the recognized problem or need. In the present case, Bradski et al. teaches of a finite amount of ways to display overlay data. Thus, one of ordinary skill in the art could have pursued the known potential solutions with reasonable expectation of success (MPEP 2143).

As per claim 11, Bradski et al. teaches the system of claim 10, see discussion of claim 10. Bradski et al. further teaches wherein the display is integrated into an eyewear device (see: paragraph [0157] where there is an AR device that tracks eye movement).

As per claim 12, Bradski et al. teaches a method comprising:
--identifying, by a system comprising a processor, one or more supplies included in a environment based on image data captured of the environment; (see: paragraphs [0577] and [0584] where there is object identification using object recognizers. The determination is being done by the environment characterization component. The identification is done using an AR system which has a processor as explained in paragraph [0170])
--determining, by the system, supply cost information regarding a cost associated with usage of the one or more supplies at the environment; (see: paragraphs [1441] and [1443] where there is an assessment component that determines the cost information for the items used such as in price per pound multiplied by weight. The usage of the item corresponds to the selection of an item for a shopping cart. The cost associated with this usage is being determined) and
--providing, by the system, overlay data comprising the supply cost information for projection on a display of a device over a current view of the environment as viewed on or through the display (see: paragraph [1454] where the AR system can total the cost of all groceries in the cart. 8962 of FIG. 89I displays the total supply costs as a projection over the environment).
The cited embodiment of Bradski et al. may not further, specifically teach:
1) --supplies as medical supplies; (though this is merely descriptive in nature) and
2) --an environment as a healthcare environment (though this is merely descriptive in nature).
However, Bradski et al. does teach in another embodiment that:
1) --supplies as medical supplies; (see: FIG. 91B where there are medical supplies on a table) and
2) --environment as healthcare environment (see: paragraph [1458] where there is a healthcare environment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) medical supplies as taught by one embodiment of Bradski et al. for the supplies as disclosed in another embodiment of Bradski et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bradski et al. already teaches of monitoring supplies in the form of groceries to detect usage thus one could substitute the supplies with other types of supplies taught in Bradski et al. to obtain predictable results of monitoring supplies. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 2) healthcare environment as taught by one embodiment of Bradski et al. for the environment as disclosed in another embodiment of Bradski et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bradski et al. already teaches the functionality of claim one thus one could substitute the environment of another embodiment of Bradski et al. to obtain predictable results of tracking resource usage in an environment. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 19, Bradski et al. teaches a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, (see: paragraph [0170] where there is a processor that executes instructions) comprising:
--identifying one or more supplies included in a environment based on image data captured of the environment; (see: paragraphs [0577] and [0584] where there is object identification using object recognizers. The determination is being done by the environment characterization component)
--determining cost information regarding a cost associated with usage of the one or more supplies at the environment; (see: paragraphs [1441] and [1443] where there is an assessment component that determines the cost information for the items used such as in price per pound multiplied by weight. The usage of the item corresponds to the selection of an item for a shopping cart. The cost associated with this usage is being determined) and
--providing overlay data comprising the supply cost information for projection on a display of a device over a current view of the environment as viewed on or through the display (see: paragraph [1454] where the AR system can total the cost of all groceries in the cart. 8962 of FIG. 89I displays the total supply costs as a projection over the environment).
The cited embodiment of Bradski et al. may not further, specifically teach:
1) --supplies as medical supplies; (though this is merely descriptive in nature) and
2) --an environment as a healthcare environment (though this is merely descriptive in nature).
However, Bradski et al. does teach in another embodiment that:
1) --supplies as medical supplies; (see: FIG. 91B where there are medical supplies on a table) and
2) --environment as healthcare environment (see: paragraph [1458] where there is a healthcare environment).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) medical supplies as taught by one embodiment of Bradski et al. for the supplies as disclosed in another embodiment of Bradski et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bradski et al. already teaches of monitoring supplies in the form of groceries to detect usage thus one could substitute the supplies with other types of supplies taught in Bradski et al. to obtain predictable results of monitoring supplies. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Additionally it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a 2) healthcare environment as taught by one embodiment of Bradski et al. for the environment as disclosed in another embodiment of Bradski et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Bradski et al. already teaches the functionality of claim one thus one could substitute the environment of another embodiment of Bradski et al. to obtain predictable results of tracking resource usage in an environment. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claims 2, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. as applied to claims 1, 12, and 20, in view of U.S. 2013/0006649 to Rangadass et al.
As per claim 2, Bradski et al. teaches the system of claim 1, see discussion of claim 1. Bradski et al. further teaches wherein the cost identifies a clinical success rate associated with usage of a first medical supply of the one or more medical supplies and a second clinical success rate associated with usage of an alternative medical supply.

Rangadass et al. teaches:
--wherein the cost identifies a clinical success rate associated with usage of a first medical supply of the one or more medical supplies and a second clinical success rate associated with usage of an alternative medical supply (see: paragraph [0048] and claim 6 where pathways are being rated based on clinical rates of success. Thus each pathway contains a success rate here).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the cost identifies a clinical success rate associated with usage of a first medical supply of the one or more medical supplies and a second clinical success rate associated with usage of an alternative medical supply as taught by Rangadass et al. in the system as taught by Bradski et al. with the motivation(s) of determining the best course of treatment for the patient (see: paragraph [0016] of Rangadass et al.).

As per claim 13, claim 13 is similar to claim 2 and is therefore rejected in a similar manner using the Bradski et al. and Rangadass et al. references.

As per claim 20, claim 20 is similar to claim 2 and is therefore rejected in a similar manner using the Bradski et al. and Rangadass et al. references.

Claims 3, 7-9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. as applied to claims 1 and 12, in view of U.S. 2017/0061088 to Fidone et al.
As per claim 3, Bradski et al. teaches the system of claim 1, see discussion of claim 1. Bradski et al. may not further, specifically teach wherein the cost identifies a return on investment associated with the usage of the one or more medical supplies in the healthcare environment.

Fidone teaches:
--wherein the cost identifies a return on investment associated with the usage of the one or more medical supplies in the healthcare environment (see: paragraph [0040] where the cost information here identifies ROI in the form of overall costs for the procedure which includes the costs of the medial supplies (device costs). The claim doesn’t require the that the cost information includes a ROI, it merely has to identify a ROI. The overall costs help identify the ROI).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the cost identifies a return on investment associated with the usage of the one or more medical supplies in the healthcare environment as taught by Fidone in the system as taught by Bradski et al. with the motivation(s) of comparing individual components of care and overall costs (see: paragraph [0040] of Fidone).

As per claim 7, Bradski et al. teaches the system of claim 1, see discussion of claim 1. Bradski et al. further teaches wherein the environment characterization component is further configured to identify an employee of a healthcare organization included in the healthcare environment based the image data, (see: paragraph [0177] where objects that are recognized may be people (which includes an employee within a work environment)) and wherein the augmented reality component is configured to include the information in the overlay data (see: FIG. 89B where there is data that is included in the overlay).
Bradski et al. may not further, specifically teach:
1) --wherein the environment assessment component is further configured to determine employee cost information regarding an employee cost associated with usage of the employee by the healthcare organization at the healthcare environment, and
2) --information as employee cost information.

Fidone teaches:
1) --wherein the environment assessment component is further configured to determine employee cost information regarding an employee cost associated with usage of the employee by the healthcare organization at the healthcare environment, (see: paragraph [0040] where there is employee costs in the form of surgeon costs. This information is associated with the usage of the employee) and
2) --information as employee cost information (see: paragraph [0040] where there is employee costs in the form of surgeon costs).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the environment assessment component is further configured to determine employee cost information regarding an employee cost associated with usage of the employee by the healthcare organization at the healthcare environment and use/display 2) employee cost information as taught by Fidone in the system as taught by Bradski et al. with the motivation(s) of comparing individual components of care and overall costs (see: paragraph [0040] of Fidone).

As per claim 8, Bradski et al. and Fidone in combination teaches the system of claim 7, see discussion of claim 7. Fidone further teaches wherein employee cost identifies a return on investment associated with the usage of the employee by the healthcare organization (see: paragraph [0040] where the employee cost information here identifies ROI in the form of overall costs for the procedure. The claim doesn’t require the that the cost information includes a ROI, it merely has to identify a ROI. The overall costs help identify the ROI).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 7, and incorporated herein.

As per claim 9, Bradski et al. and Fidone in combination teaches the system of claim 7, see discussion of claim 7. Bradski et al. further teaches wherein the healthcare environment comprises an operating room where a medical procedure is currently being performed on a patient by the employee (see: paragraph [1462] where there is a medical procedure being performed by a surgeon).
Fidone further teaches wherein the employee cost comprises a procedure cost attributed to usage of the employee for the medical procedure (see: paragraph [0040] where the employee cost information here is included in the overall costs for the procedure).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 7, and incorporated herein.

As per claim 14, claim 14 is similar to claim 3 and is therefore rejected in a similar manner using the Bradski et al. and Fidone references.

As per claim 18, claim 18 is similar to claim 7 and is therefore rejected in a similar manner using the Bradski et al. and Fidone references.

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0026253 to Bradski et al. as applied to claims 1, 12, and 20, in view of U.S. Patent No. 10,650,925 to Utech et al.
As per claim 4, Bradski et al. teaches the system of claim 1, see discussion of claim 1. Bradski et al. further teaches wherein the augmented reality component is configured to include the information in the overlay data (see: FIG. 89B where there is data that is included in the overlay).
Bradski et al. may not further, specifically teach:
1) --wherein the environment assessment component is further configured to determine supply usage information regarding quantity or frequency of usage of the one or more medical supplies at the healthcare environment, and
2) --information as supply usage information.

Utech et al. teaches:
1) --wherein the environment assessment component is further configured to determine supply usage information regarding quantity or frequency of usage of the one or more medical supplies at the healthcare environment, (see: column 4, lines 50-54 where there is supply usage information in the form of utilization data. Further see: column 7, lines 33-37 where there is data on the usage frequency of a medical supply) and
2) --information as supply usage information (see: column 2, lines 28-34 where there is supply usage/status information).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the environment assessment component is further configured to determine supply usage information regarding quantity or frequency of usage of the one or more medical supplies at the healthcare environment and use/display 2) supply usage information as taught by Utech et al. in the system as taught by Bradski et al. with the motivation(s) of preventing waste and ineffective utilization of resources (see: column 2, lines 13-17 of Utech et al.).

As per claim 5, Bradski et al. teaches the system of claim 1, see discussion of claim 1. Bradski et al. further teaches wherein the augmented reality component is configured to include the information in the overlay data (see: FIG. 89B where there is data that is included in the overlay).
Bradski et al. may not further, specifically teach:
1) --wherein the environment assessment component is further configured to determine supply status information regarding a current usage status of the one or more medical supplies, and
2) --information as supply status information.

Utech et al. teaches:
1) --wherein the environment assessment component is further configured to determine supply status information regarding a current usage status of the one or more medical supplies, (see: column 2, lines 28-34 where there is supply status information in the form of retrospective usage data) and
2) --information as supply status information (see: column 2, lines 28-34 where there is supply usage/status information).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the environment assessment component is further configured to determine supply status information regarding a current usage status of the one or more medical supplies and use/display 2) supply status information as taught by Utech et al. in the system as taught by Bradski et al. with the motivation(s) of preventing waste and ineffective utilization of resources (see: column 2, lines 13-17 of Utech et al.).

As per claim 6, Bradski et al. teaches the system of claim 1, see discussion of claim 1. Bradski et al. further teaches wherein the augmented reality component is configured to include the information in the overlay data (see: FIG. 89B where there is data that is included in the overlay).
Bradski et al. may not further, specifically teach:
1) --wherein the environment assessment component is further configured to determine supply availability regarding whether there is a surplus or deficiency in amount of the one or more medical supplies to meet a patient need at the healthcare environment, and
2) --information as supply availability information.

Utech et al. teaches:
1) --wherein the environment assessment component is further configured to determine supply availability regarding whether there is a surplus or deficiency in amount of the one or more medical supplies to meet a patient need at the healthcare environment, (see: column 7, lines 20-32 where there is a determination that the current quantity does not meet the current demand. Thus a determination is being made for a surplus/deficiency) and
2) --information as supply availability information (see: column 7, lines 20-32 where there is a current quantity information).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the environment assessment component is further configured to determine supply status information regarding a current usage status of the one or more medical supplies and use/display 2) supply status information as taught by Utech et al. in the system as taught by Bradski et al. with the motivation(s) of preventing waste and ineffective utilization of resources (see: column 2, lines 13-17 of Utech et al.).

As per claim 15, claim 15 is similar to claim 4 and is therefore rejected in a similar manner using the Bradski et al. and Utech et al. references.

As per claim 16, claim 16 is similar to claim 5 and is therefore rejected in a similar manner using the Bradski et al. and Utech et al. references.

As per claim 17, claim 17 is similar to claim 6 and is therefore rejected in a similar manner using the Bradski et al. and Utech et al. references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626